1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KIMBERLY C.,                                 Case No.: 18-cv-2633-LAB-MDD
12                                   Plaintiff,
                                                  REPORT AND
13   v.                                           RECOMMENDATION OF UNITED
                                                  STATES MAGISTRATE JUDGE
14   ANDREW M. SAUL, Acting
                                                  RE: MOTION AND CROSS
     Commissioner of Social Security,1
15                                                MOTION FOR SUMMARY
                                  Defendant.      JUDGMENT
16
17                                                [ECF Nos. 13 and 15]
18         This Report and Recommendation is submitted to United States
19   District Judge Larry A. Burns pursuant to 28 U.S.C. § 636(b)(1) and Local
20   Civil Rule 72.1(c) of the United States District Court for the Southern
21   District of California.
22         Plaintiff Kimberly C. (“Plaintiff”) filed this action pursuant to 42 U.S.C.
23   § 405(g) for judicial review of the final administrative decision of the
24
25
26   1 Andrew M. Saul became Commissioner of Social Security on June 17, 2019 and is
     therefore substituted for Nancy A. Berryhill as the Defendant in this action. See 42 U.S.C.
27   § 405(g); Fed. R. Civ. P. 25(d).
                                                  1
                                                                          18cv02625-JLS-MDD
1    Commissioner of the Social Security Administration (“Commissioner”). (ECF
2    No. 13-1 at 2).2 The final administrative decision of the Commissioner denied
3    Plaintiff’s application for Disability Insurance Benefits under Title II of the
4    Social Security Act (“Title II”) and for Supplemental Security Income under
5    Title XVI of the Social Security Act (“Title XVI”). (AR 15).3
6         For the reasons set forth herein, the Court RECOMMENDS Plaintiff’s
7    Motion for Summary Judgment be GRANTED IN PART, Defendant’s Cross
8    Motion for Summary Judgment be DENIED, and that the case be
9    REMANDED for further proceedings.
10                                 I. BACKGROUND
11        Plaintiff was born on May 26, 1962. (AR 570). At the time the instant
12   application was filed on August 21, 2014, Plaintiff was 52 years-old which
13   categorized her as a person closely approaching advanced age. 20 C.F.R. §§
14   404.1563, 416.963.
15        A. Procedural History
16        On August 21, 2014, Plaintiff protectively filed an application for a
17   period of Disability Insurance Benefits under Title II. (AR 15). On August 1,
18   2014, Plaintiff protectively filed an application for a period of Supplemental
19   Security Income under Title XVI. (Id.). The application alleged a disability
20   beginning February 11, 2013. (Id.). After her application was denied
21   initially and upon reconsideration, Plaintiff requested an administrative
22   hearing before an administrative law judge (“ALJ”). (Id.). An administrative
23
24
25   2 All pincite page references refer to the automatically generated ECF page
26   number, not the page number in the original document.
     3 “AR” refers to the Certified Administrative Record filed on August 26, 2019.
27   (ECF No. 12).
                                             2
                                                                     18cv02625-JLS-MDD
1    hearing was held on May 23, 2017. (Id.). Plaintiff appeared and was
2    represented by attorney Yong Young. (AR 34). Testimony was taken from
3    Plaintiff, impartial medical expert Arnold Ostrov, and from impartial
4    vocational expert Connie Hillary. (AR 32-67). On July 6, 2017, the ALJ
5    issued a decision finding Plaintiff was not disabled from February 11, 2013
6    through the date of the decision and therefore denied Plaintiff’s claim for
7    benefits. (AR 25-26).
8          On July 6, 2017, Plaintiff sought review with the Appeals Council. (AR
9    1). On September 12, 2018, the Appeals Council denied Plaintiff’s request for
10   review and declared the ALJ’s decision to be the Commissioner’s final
11   decision in Plaintiff’s case. (Id.). This timely civil action followed.
12                                 II. DISCUSSION
13         A. Legal Standard
14         Sections 405(g) and 1383(c)(3) of the Social Security Act allow
15   unsuccessful applicants to seek judicial review of a final agency decision of
16   the Commissioner. 42 U.S.C. §§ 405(g), 1383(c)(3). The scope of judicial
17   review is limited in that a denial of benefits will not be disturbed if it is
18   supported by substantial evidence and contains no legal error. Id.; see also
19   Batson v. Comm’r of the SSA, 359 F.3d 1190, 1193 (9th Cir. 2004).
20         Substantial evidence means “more than a mere scintilla but less than a
21   preponderance. . . .” Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)
22   (internal quotation marks and citation omitted). “[I]t is such relevant
23   evidence as a reasonable mind might accept as adequate to support a
24   conclusion.” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.
25   1995)). The court must consider the record as a whole, weighing both the
26   evidence that supports and detracts from the Commissioner’s conclusions.
27   Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.

                                              3
                                                                     18cv02625-JLS-MDD
1    1988). If the evidence supports more than one rational interpretation, the
2    court must uphold the ALJ’s decision. Batson, 359 F.3d at 1193. When the
3    evidence is inconclusive, “‘questions of credibility and resolution of conflicts in
4    the testimony are functions solely of the Secretary.’” Sample v. Schweiker,
5    694 F.2d 639, 642 (9th Cir. 1982) (quoting Waters v. Gardner, 452 F.2d 855,
6    858 n.7 (9th Cir. 1971)).
7         Even if a reviewing court finds that substantial evidence supports the
8    ALJ’s conclusion, the court must set aside the decision if the ALJ failed to
9    apply the proper legal standards in weighing the evidence and reaching his or
10   her decision. Batson, 359 F.3d at 1193. Section 405(g) permits a court to
11   enter a judgment affirming, modifying, or reversing the Commissioner’s
12   decision. 42 U.S.C. § 405(g). The reviewing court may also remand the
13   matter to the Social Security Administration for further proceedings. Id.
14        B. Summary of the ALJ’s Findings
15        In rendering his decision, the ALJ followed the Commissioner’s five step
16   sequential evaluation process. See 20 C.F.R. § 404.1520. At step one, the
17   ALJ found that Plaintiff had not engaged in substantial gainful employment
18   since February 11, 2013. (AR 18).
19        At step two, the ALJ found that Plaintiff had the following severe
20   impairments: gastrointestinal system disorder including chronic rectal pain
21   and migraine headaches (20 C.F.R. 404.1520(c) and 416.920(c)). (Id.).
22        At step three, the ALJ found that Plaintiff did not have an impairment
23   or combination of impairments that met or medically equaled one of the
24   impairments listed in the Commissioner’s Listing of Impairments. (AR 19)
25   (citing 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d),
26   404.1525, 404.1526, 416.920(d), 416.925 and 416.926)).
27        Next, after considering the entire record, the ALJ determined that

                                             4
                                                                    18cv02625-JLS-MDD
1    Plaintiff had the “residual functional capacity [(RFC)] to perform light work
2    as defined in 20 C.F.R. 404.1567(b) and 416.967(b),” with the following
3    limitations:
4         sit for 6 hours in an 8-hour workday with normal breaks; the
          claimant can stand and/or walk for 6 hours in an 8-hour workday
5         with normal breaks; the claimant can occasionally climb stairs
6         and ramps; the claimant can never climb ladders, ropes and
          scaffolds; the claimant can frequently stoop, kneel, crouch, and
7         crawl; the claimant must avoid even concentrated exposure to
8         temperature extremes and vibrations; the claimant must avoid all
          exposure to hazards such as moving machinery and unprotected
9         heights; and the claimant should have access to a bathroom within
10        100 yards from the work station.
11   (AR 19). The ALJ stated he considered the opinion evidence in
12   accordance with the requirements of 20 C.F.R. 404.1527 and 416.927.
13   (AR 20).
14        The ALJ then proceeded to step four of the sequential evaluation
15   process. He found Plaintiff was able to perform her past relevant work. (AR
16   25). For the purposes of his step four evaluation, the ALJ relied upon the
17   testimony of the vocational expert (“VE”), and the ability of someone with the
18   claimant’s RFC, both as actually done and as generally done in the national
19   economy. (Id.). The VE testified that Plaintiff’s past relevant work included
20   the following job: accounting clerk. (AR 61).
21        C. Whether the ALJ Erred by Failing to Provide Specific and
22   Legitimate Reasons for Rejecting Opinion of the Treating Physician
23        Plaintiff contends the ALJ failed to articulate specific and legitimate
24   reasons for rejecting the opinion of Plaintiff’s treating physician, Dr. Steven
25   Horowitz, that her chronic rectal pain prevents her from sitting for more than
26   fifteen minutes at a time and standing for long periods of time. (ECF No. 13-
27   1 at 4; AR 568-75). Specifically, Plaintiff argues the ALJ’s articulated
                                             5
                                                                   18cv02625-JLS-MDD
1    reasons for discounting Dr. Horowitz’s opinion “are based on two isolated
2    moments” with little relevance to Plaintiff’s chronic rectal pain. (See id. at
3    10).
4           “‘Although a treating physician’s opinion is generally afforded the
5    greatest weight in disability cases, it is not binding on an ALJ with respect to
6    the existence of an impairment or the ultimate determination of disability.’”
7    Batson, 359 F.3d at 1195 (quoting Tonapetyan v. Halter, 242 F.3d 1144, 1149
8    (9th Cir. 2001)). Where a treating physician’s opinion is not contradicted by
9    another doctor, it may be rejected only for “clear and convincing” reasons.
10   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Where a treating
11   physician’s opinion is contradicted by another doctor, an ALJ may not reject
12   the treating physician’s opinion without providing specific, legitimate
13   reasons, supported by substantial evidence in the record. Id.
14          Here, Dr. Horowitz’s opinion is contradicted by other doctors. (AR 24).
15   For example, Dr. Arnold Ostrow opined that Plaintiff could sit for eight hours
16   with normal breaks and could stand and or walk for eight hours with normal
17   breaks and Drs. P. Ombres, H. Amado, and M. Gleason opined that Plaintiff
18   could work at a sedentary level. (AR 24-25). Accordingly, the ALJ must
19   provide specific and legitimate reasons supported by substantial evidence to
20   reject Dr. Horowitz’s opinion. See Lester, 81 F.3d at 830.
21          The ALJ gave “less weight” to Dr. Horowitz’s opinion because “the
22   objective treatment records are not fully consistent with the less than
23   sedentary functional capacity asserted by Dr. Horowitz.” (AR 24). In
24   particular, the ALJ cited Dr. Horowitz’s progress notes from October 29,
25   2014, which indicated that “Norco helped,” that Plaintiff was in “no acute
26   distress,” was well-nourished, and was fully oriented with good insight. (AR
27   24). The ALJ also cited notes from a February 9, 2016 physical examination

                                             6
                                                                   18cv02625-JLS-MDD
1    at a hospital, which showed that Plaintiff “had normal pupils; no evidence of
2    hemorrhage on fundoscopic exam; intact exocular [sic] muscles in all four
3    directions; normal and supple neck without rigidity; a non-tender
4    gastrointestinal exam without rebound, guarding, or masses; normal
5    movement in all four extremities; fully oriented in all spheres; and no
6    apparent distress[.]” (Id.).
7         Many of the reasons cited by the ALJ are irrelevant or unrelated to
8    Plaintiff’s gastrointestinal system disorder including chronic rectal pain. (See
9    AR 18). The fact that Plaintiff was well-nourished, fully oriented with good
10   insight, had a normal and supple neck without rigidity, and normal
11   movements in all four extremities are irrelevant to her chronic rectal pain.
12   Even more irrelevant to her condition are notes regarding Plaintiff’s eyes—
13   i.e., that Plaintiff had normal pupils, no hemorrhaging on her fundoscopic
14   exam and intact ocular muscles. Finally, the fact that Plaintiff had a non-
15   tender gastrointestinal exam without rebound, guarding, or masses, on
16   February 9, 2016, is not particularly relevant. On that date, Plaintiff went to
17   the hospital complaining of a headache and visual disturbance and the focus
18   was not on Plaintiff’s chronic rectal pain. (AR 764-71). Accordingly, these
19   are not specific and legitimate reasons to discount Dr. Horowitz’s opinion.
20   See Elliott v. Comm’r of SSA, No. CV-18-8201-PCT-JFM, 2019 U.S. Dist.
21   LEXIS 111464, at *52-57 (D. Ariz. July 2, 2019) (finding the ALJ erred by
22   affording little weight to a treating physician based on evidence in the
23   medical evidence that was irrelevant).
24        The fact that Norco was helpful is also not a specific and legitimate
25   reason to discount Dr. Horowitz’s opinion. Effective control of an impairment
26   with medication is a specific and legitimate reason to discount a treating
27   physician’s opinion. See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,

                                              7
                                                                  18cv02625-JLS-MDD
1    1006 (9th Cir. 2006). However, Dr. Horowitz specifically indicated that while
2    Norco helps, “the effect is quite limited and [Plaintiff] continues to have
3    pain.” (AR 520). The limited effect of Plaintiff’s medication is consistently
4    noted throughout the objective medical record. (See AR 298, 310, 343-56, 359,
5    378, 436, 448). As such, this reason is not supported by substantial evidence
6    in the record. See Lester, 81 F.3d at 830.
7         Finally, the ALJ notes that Plaintiff was not in apparent or acute
8    distress and that the “longitudinal objective treatment records” are
9    inconsistent with Dr. Horowitz’s opinion. (AR 24). The objective medical
10   record shows that Plaintiff had a colonoscopy in 2011 that showed
11   “significant internal/external hemorrhoids.” (See AR 298). As a result,
12   Plaintiff had a hemorrhoidectomy in March 2011. (AR 298, 301). “She had a
13   very painful postoperative vent and things seemed to get worse at times. She
14   was unable to have normal bowel movements [and] developed a rectocele.”
15   (AR 357). Three months later, in January 2012, the same surgeon performed
16   a rectocele repair, which showed “poor relaxation and only small increase in
17   the rectal pressure” with push attempts,” indicating a “subtle type of pelvic
18   floor discoordination.” (AR 301, 357). Plaintiff “did not do well and things
19   seemed to get worse” after the repair. (AR 357). “She began to develop some
20   looseness of her bowels and difficulties with a uterine prolapse.” (Id.).
21   Accordingly, in March of 2012, Plaintiff had a hysterectomy, bilateral
22   salpingo oophorectomy, and a prolapse repair. (AR 310, 357). Following this
23   surgery, Plaintiff “had fairly profound postoperative pain and was unable to
24   have normal bowel movements.” (AR 357).
25        Since these surgeries, Plaintiff’s major symptoms have been “pain and
26   difficulty with evacuation.” (AR 315). Specifically, “[s]he has difficulty
27   sitting and is unable to sit and function on her job,” has “some pain in the

                                             8
                                                                   18cv02625-JLS-MDD
1    lower quadrant of the abdomen . . . as well as the midline.” (Id.). Plaintiff
2    explains she has difficulty with evacuation and takes laxatives, uses enemas,
3    and evacuates with her fingers daily. (Id.).
4         Plaintiff’s primary care physician initially prescribed Vicodin, but later
5    prescribed Norco which was more helpful. (AR 357). By December 6, 2012,
6    Plaintiff was referred to Dr. Horowitz for further pain management issues
7    because her pain was still “moderate to severe” even with Norco. (AR 356).
8         Plaintiff was also referred to a UCSD bowel program because she “had
9    functional bowel movements but had some significant problems.” (AR 357).
10   UCSD performed a defecography “and found that although her sphincter
11   opened and closed normally it simply did not open enough as it was surgically
12   repaired too tightly.” (Id.). Additionally, Biofeedback demonstrated that her
13   “sphincter was moving but simply did not open enough to do the job.” (Id.).
14          On September 17, 2012, a defogram demonstrated a mild degree of
15   internal prolapse of the rectal mucosa, persistent narrowing of the anal canal
16   that could represent spasm stricture, and possible internal hemorrhoids. (AR
17   309). On October 23, 2012, Plaintiff followed up with Dr. Mittal regarding
18   the defogram. (See AR 312). Dr. Mittal stated that Plaintiff likely has pelvic
19   floor discoordination or some narrowing as a result of hemorrhoidectomy and
20   scarring. (Id.). He recommended “biofeedback therapy,” “balloon dilation in
21   case there was some scarring” and possibly “Botox injection[s].” (AR 312-13).
22   On January 17, 2013, Dr. Mittal suspected that Plaintiff has “anal stenosis,”
23   although “there is no way to be 100% sure.” (AR 314). He noted that
24   Plaintiff had a “significant rectocele in spite of rectocele repair” and that she
25   has narrowing of the anal canal.” (Id.) This time, Dr. Mittal recommended
26   “anal dilation.” (Id.). However, on March 21, 2013, Dr. Mittal reported that
27   the “dilation did not make any difference” and that Plaintiff “continues to be

                                             9
                                                                    18cv02625-JLS-MDD
1    quite distressed.” (AR 315, 325-27). At the time, Plaintiff reported spending
2    “2 to 3 hours in the toilet in the morning to have a bowel movement.” (AR
3    315). Dr. Mittal referred Plaintiff to see Dr. Ramamoorthy. (AR 316).
4         On May 21, 2013, Dr. Johnathan Takei Unkart and attending physician
5    Dr. Ramamoorthy noted that while “[a]natomically, [Plaintiff’s] anus should
6    pass stool,” she “likely has a functional dysfunction that may lead to a
7    mechanical obstruction.” (AR 301). Drs. Unkart and Ramamoorthy noted
8    that surgery would “likely not improve her symptoms” and “possibly worsen
9    and pose significant complications,” but suggested that a “trial of Botox
10   injections” may be beneficial. (Id.). On August 13, 2013, Dr. Mittal
11   questioned whether Plaintiff’s Norco tablets were causing a narcotic bowel.
12   (AR 322). To deal with Plaintiff’s complaints of constant pain and being in
13   the bathroom half the day, Dr. Mittal decided to give Plaintiff “a trial of
14   Relistor” injections every other day for two months. (Id.).
15        By May of 2014, Plaintiff reported she has constantly been in the same
16   amount of pain, even though it is “moderately controlled” with medication.
17   (AR 468). In June of 2014, Plaintiff reported somewhat worsening rectal pain
18   with cramping due to her “inability to relax her rectal sphincter muscle.” (AR
19   466). She reported having to “liquify” her stool to have bowel movements.
20   (Id.). By October 2014, Plaintiff was still experiencing pain. (AR 440). She
21   reported spending the first six hours of her day in the bathroom “trying to get
22   things going” and feels she is “slowly getting worse” even though “Norco
23   helps” somewhat. (Id.). On February 23, 2015, Plaintiff reported that her
24   rectal pain remains the same, although it is under “some control” with
25   medication. (AR 448). On March 6, 2015, Dr. Horowitz opined that Plaintiff’
26   is “unlikely to improve” because her “neurological system for the bowel has
27   been deranged by multiple surgeries.” (AR 575).

                                            10
                                                                   18cv02625-JLS-MDD
1         On August 26, 2016, Plaintiff reported severe symptoms of chronic
2    rectal pain that “occur constantly.” (AR 813). As of February 2017, Plaintiff
3    was still complaining of chronic rectal pain. (AR 799). Based on the record,
4    Plaintiff has consistently complained of chronic rectal pain that limits her
5    daily activities and causes her to “live[] in the bathroom daily.” (AR 298).
6         After years of treating Plaintiff, Dr. Horowitz opined that Plaintiff “does
7    not have the physical wherewithal to tolerate activities at work as a result of
8    her ongoing continuing fairly profound gastrointestinal issues and chronic
9    pain in this regard.” (AR 569-75). Pain is an inherently subjective symptom.
10   See Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996). Neither the
11   existence, nor severity of pain can be objectively measured or verified. Fair v.
12   Bowen, 885 F.2d 597, 601 (9th Cir. 1989). By discounting Dr. Horowitz’s
13   opinion as inconsistent with Plaintiff’s longitudinal objective treatment
14   records and failure to present in notable pain, the ALJ improperly required
15   objective evidence of pain—a symptom which is not susceptible to objective
16   measurement. See Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004).
17        Based on the foregoing, the ALJ did not articulate specific and
18   legitimate reasons to discount Dr. Horowitz’s opinion regarding sitting for
19   more than fifteen minutes at a time and standing for long periods of time.
20   (See AR 24).
21        D. Remand for Further Administrative Proceedings
22        The law is well established that the decision whether to remand for
23   further proceedings or simply to award benefits is within the discretion of the
24   Court. See, e.g., Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990);
25   McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989); Lewin v. Schweiker,
26   654 F.2d 631, 635 (9th Cir. 1981). Remand pursuant to sentence four of §
27   405(g) for further proceedings is warranted where additional administrative

                                            11
                                                                  18cv02625-JLS-MDD
1    proceedings could remedy defects in the decision. See, e.g., Kail v. Heckler,
2    722 F.2d 1496, 1497 (9th Cir. 1984); Lewin, 654 F.2d at 635. Remand
3    pursuant to sentence six for the payment of benefits is appropriate where no
4    useful purpose would be served by further administrative proceedings,
5    Kornock v. Harris, 648 F.2d 525, 527 (9th Cir. 1980); where the record has
6    been fully developed, Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir.
7    1986); or where remand would unnecessarily delay the receipt of benefits to
8    which the disabled plaintiff is entitled, Bilby v. Schweiker, 762 F.2d 716, 719
9    (9th Cir. 1985).
10        As noted above, the ALJ erred in discounting the opinion of Plaintiff’s
11   treating physician, relying on unrelated or irrelevant reasons, reasons
12   unsupported by substantial evidence, or reasons based on a
13   misunderstanding of Plaintiff’s condition. “The ALJ erred by effectively
14   requiring objective evidence for a disease that eludes such measurement.”
15   Benecke, 379 F.3d at 594 (internal quotation marks and citation omitted). On
16   remand, should the ALJ determine that Dr. Horowitz’s opinion is entitled to
17   greater weight, there is a reasonable possibility that the residual functional
18   capacity assessment may change. Accordingly, the matter must be remanded
19   for further proceedings in accordance with these findings.
20                 III. CONCLUSION AND RECOMMENDATION
21        For the foregoing reasons, this Court RECOMMENDS that Plaintiff’s
22   Motion for Summary Judgment be GRANTED IN PART, Defendant’s Cross
23   Motion for Summary Judgment be DENIED, and that the case be
24   REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further
25   proceedings in accordance with this Report and Recommendation. This
26   Report and Recommendation of the undersigned Magistrate Judge is
27   submitted to the United States District Judge assigned to this case, pursuant

                                            12
                                                                  18cv02625-JLS-MDD
1    to the provisions of 28 U.S.C. § 636(b)(1) and Local Civil Rule 72.1(c) of the
2    United States District Court for the Southern District of California.
3         IT IS HEREBY ORDERED that any written objection to this report
4    must be filed with the Court and served on all parties no later than
5    December 27, 2019. The document should be captioned “Objections to
6    Report and Recommendations.”
7         IT IS FURTHER ORDERED that any reply to the objections shall be
8    filed with the Court and served on all parties no later than January 3, 2020.
9    The parties are advised that failure to file objections within the specified time
10   may waive the right to raise those objections on appeal of the Court’s order.
11   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12        IT IS SO ORDERED.
     Dated: December 12, 2019
13
14
                                         /1, t cYM);l ~- ~ L
                                         Hon. Mitchell D. Dembin
15                                       United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
                                            13
                                                                   18cv02625-JLS-MDD
